EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 11, 2011, relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in CH Energy Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. PricewaterhouseCoopers LLP New York, New York June 14, 2011
